McDOÑALD,' Chief Justice.
This is a suit for damages 'brought by the appellee against the appellant for injuries sustained while working for appellant. Appellee contended that appellant was liable as a result of the Federal Employers’ Liability Act', 45 U.S.C.A. § 51 et seq.
Trial was 'to a jury, which - awarded ap-pellee a verdict. Judgment was entered on the verdict and appellant appealed to this court, where same is pending for disposition.
It has come to the attention of the court that there has been a full compromise and settlement of the-matters. in controversy herein, and therefore nothing remains for this court to adjudicate. '■
It r is therefore ordered that this appeal be and same is hereby dismissed.